DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on December 2, 2022, claims 1, 9, and 15 are amended and claims 2, 10, and 16 still canceled by applicant's request. Therefore, claims 1, 3-9, 11-15, and 17-20 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teater et al (US Pat 9,424,136) (Eff filing date of app: 6/12/2013) (Hereinafter Teater) in view of Beatty et al (US Patent 8,635,187) (Eff filing date of app: 6/7/2011) (Hereinafter Beatty).

As to claims 1 and 15,Teater teaches a method for hybrid incremental file-based backup, the method comprising: 
receiving a list of desired elements for incremental backed up (col. 2, ln 50-53, incremental backup); 
determining elements on the list of desired elements that have changed since a previous backup (see col. 1, ln 12-16, “In this example, the conventional backup and restore technology may later capture an incremental backup image that includes only those data blocks that have changed within the virtual machine since the full backup image.”, fig. 4, character 408, And col 2, ln 25-27), wherein determining the elements on the list of desired elements that have changed since the previous backup comprises: 
receiving a list of changed elements (see col. 4, Ln 38-41, “the various systems and methods described herein may be able to create a data stream that includes (1) at least one data block that has changed within the virtual machine” and col. 10, ln 63-67 and col. 11, ln 1-3, “In this example, the VMWARE virtualization environment may have a Changed Block Tracking (CBT) feature that tracks any changes to data blocks within virtual machine 114. The VMWARE virtualization environment may use the CBT feature to create a list 502 of data blocks that have changed within virtual machine 114 between the specific point in time and the subsequent point in time.”); and 
determine the elements on the list of desired elements that have changed by comparing the list of desired elements to the list of changed elements (see col 11, ln 46-47, “identification module 104 may compare state file 500 and list 502”).
 storing the elements on the list of desired elements that have changed since the previous backup in a backup container (col. 2, ln 25-39); 
determining a list of unchanged elements from the previous backup (see abstract, “east one reference that identifies where at least one unchanged data block is located within the backup image stored on the server” and fig. 4, character 410); and 
storing unchanged elements on the list of unchanged elements in the backup container to obtain a tailored synthetic backup (see abstract, “least one unchanged data block is located within the backup image stored on the server, and then (4) transferring the data stream to the server to enable the server to create an optimized synthetic backup image of the virtual machine.”).
Teater does not expressly teach wherein the list of desired element is a custom lit of elements to be backup that is specified by the client.
Beatty teaches a method of performing incremental SQL servcr database backups, see abstract, in which he teaches wherein the list of desired element is a custom lit of elements to be backup that is specified by the client (see col. 6, lines 30-36, where the user can chose the what date  wishes to be restore; col. 10, lines 21-29, “Alternatively, a user or administrator may request to restore one or more data items from a specific point-in-time.3” and col. 12, lines 25-39, where the user can choose the item to be backed up).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Teater by the teaching of Beatty, because wherein the list of desired element is a custom lit of elements to be backup that is specified by the client, would the user to priorities the elements and the system to do the element that are more important to the user. 

As to claim 3, Teater teaches wherein the list of all changed elements is generated by a host, wherein the host is operatively connected to a backup storage, wherein the backup container is located on the backup storage (see col. 2, ln 40-42.“ capturing the backup image of the virtual machine on a host computing system at the specific point in time.”).

As to claim 4, Teater teaches wherein the list of all changed elements specifies at least one file (see col. 2 ln 4-9, plurality of data block… file that identifies… ).

As to claims 5, 11, and 17, Teater teaches wherein determining the elements on the list of desired elements that have changed since the previous backup comprises:
obtaining current metadata associated with each of the elements on the list of desired elements (see fig. 5); and comparing the current metadata for each element on the list of desired elements to metadata for each element in the previous backup (see col. 11, ln 45-46, abstract, “i) at least one changed data block captured in the subsequent backup image” and col. 1, ln 53-56, “at least one data block captured in the subsequent backup image that changed within the virtual machine between the specific point in time and the subsequent point in time”).

As to claims 6, 12, and 18, Teater teaches wherein the metadata comprises at least one selected from a group consisting of attribute information, location information, and hash information (see col. 12, ln 17-22, “The term "reference," as used herein, generally refers to any type or form of identifier that identifies or otherwise indicates a location of a specific data block within a backup image.  Examples of such a reference include, without limitation, addresses, pointers, hashes, combinations of one or more of the same, or any other type of suitable reference.”).

As to claims 7, 13, and 19, Teater teaches wherein the hash information is used to determine elements on the list of desired elements that have changed since the previous backup (see col. 12, ln 17-22 reference include hash).

As to claims 8, 14, and 20, Teater teaches wherein the previous back up is a most recent successful full backup (see fig. 4, character 404, stored backup).

As to claim 9, see rejection of claims 1 and 3-4.

Response to Arguments
Applicant's arguments filed 2-December-2022 with respect to the rejected claims in view 
of the cited references have been fully considered but they are not persuasive:

		In response to applicants’ arguments that “Teater nor Beatty does not teach a list of desired elements, that is compared to a list of changed elements”, the arguments have been fully considered but are not deemed persuasive, because Beatty teaches incremental backup to selected elements in col 6, ln 30-35 where the user select the files that to restore and not the entire database and col 10, 48-52, “he granular restore function may also include a means for selecting one or more records or objects for restoration. In one embodiment, a user interface for selecting and restoring records or objects may be provided as part of a granular restore operation.”). Teater teaches the concept of comparing two different list that one can be the selected list and the other one the list of changes. Beatty also teaches comparing in col 9, ln 15, where the incremental that is the selected list of element is compare with the data that have changes.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164